Title: To James Madison from William C. C. Claiborne, 19 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


19 October 1804, New Orleans. “On the 19th. instant, a Duel was to have been fought between a French Citizen, and a British Subject, who are temporarily residing in this City: by some means, however, this affair of Honor did not take place, but on the same day, the French-man was can[e]’d by the Englishman in the Streets, and, this Circumstance had very nearly produced on Yesterday, some serious effects. Several of the warm Frenchmen, espous’d the cause of their Friend, who had been can[e]’d the day before, and determining upon revenge, met his Assailant; an affray immediately ensued; the Englishman being assaulted, fir’d a pistol at the Aggressor, retreated with haste, and call’d aloud for succour. Several Americans went to his Assistance and reliev’d him from his angry pursuers. The Rioters were immediately brought before me and, (with the advice and consent of five of the Magistrates,) two of them were committed to prison for three days, and bound in a Recognisance to preserve the peace for twelve Months.
“This Affair, (which in any other City in the United States, wou’d be view’d as unimportant) has excited much Agitation here; many Frenchmen, (I mean those, who are not ancient Louisianians,) seem to make it a common cause, and having indulg’d themselves, in some illiberal Abuse of the Americans, many of them, (who otherwise probably wou’d have remain’d neutral) are enlisted on the side of the Englishman.
“In this state of things, we thought it best to keep the principals in Joal [sic] for a few days, untill the public Ferment, shou’d have subsided. Neither of the Judges having arriv’d, and it being esteem’d doubtful how far the Act of Congress has recognis’d the late Tribunals of Louisiana, the criminal Jurisprudence, is left in a very lax State. The general Opinion here, is, that the powers of the Court of pleas for this City, have ceas’d, and a few of the Members seem unwilling to act even as Conservators of the peace.
“… I find myself compell’d from Necessity, to take measures for the public Tranquillity. This City requires a strict police; the Inhabitants are of various Descriptions,… some of them extremely vicious. Great Exertions have been made, (and with too much success) to foment differences between the native Americans, and the native Louisianians.… The Intrigues of certain late Emigrants from France, and some of the Satellites of the Spanish Government, have tended considerably, to heighten the Discontents in this Quarter; every thing in my power, has been done, to counteract these Intrigues, but with little Success; the fact is, that the Affections of many of the Louisianians for their mother Country, are warm, and others seem attached to the Spanish Government. I have to complain also of some of the native Americans: they are rash, and very imprudent. The Newspaper publications, also add to my Embarrassments; they give Inquietude to the Louisianians, and Trouble to me.… I hope that good Order will be preserv’d, and Harmony soon restor’d.”
Adds in a postscript: “On Yesterday about thirty Frenchmen din’d with their Countryman in prison.
“The enclos’d lines were compos’d and sung, on the Occasion. I do not know, that any native Louisianian was of the Party: but I have understood, there were several, who, under the Treaty, claim to be Citizens of the United States.”
 